SUMMARY ORDER
Plaintiff-Appellant D.A. Elia Construction appeals the judgment of the United States District Court for the Western District of New York awarding attorney’s fees. We assume the parties’ familiarity with the facts of the case, its procedural *395history, and the scope of the issues on appeal.
Plaintiff-Appellant’s arguments that Defendants are not entitled to fees have already been ruled on by our court, see Bernheim v. Damon and Morey, LLP, Nos. 06-3386-bk, 06-3389-bk,-Fed.Appx.-, 2007 WL 1858292, 2007 U.S.App. LEXIS 15530 (2d Cir., June 28, 2007), and are precluded. Plaintiff-Appellant lacks standing to make any argument that the District Court set attorney’s fees lower than those set previously, because having to pay less in attorney’s fees is not an injury. See Ross v. Bank of Am., N.A., 524 F.3d 217, 222 (2d Cir.2008).
This appeal is frivolous and should not have been brought by counsel, even if authorized by the client. Appellant’s counsel is ordered to show cause in writing within 30 days from the date of this order as to why he should not be sanctioned in the amount of $500, for which he should be solely liable, under Rule 38. See Knipe v. Skinner, 999 F.2d 708 (2d Cir.1993). We have considered after argument all of Plaintiff-Appellant’s arguments and have found them to be without merit. Accordingly, the judgment of the district court is AFFIRMED.